Exhibit 10.1

 

PURCHASE AGREEMENT

 

This Purchase Agreement (this “Agreement”) is dated as of March 6, 2006 among
TRC Companies, Inc., a Delaware corporation (the “Company”), and the purchasers
identified on the signature pages hereto (each a “Purchaser” and collectively
the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchasers, and the Purchasers, severally and not jointly,
desire to purchase from the Company, common stock of the Company as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                                 Definitions. In addition to the terms
defined elsewhere in this Agreement, the following terms have the meanings
indicated:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144. With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the date of the Closing.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.10 per share.

 

“Company Counsel” means Paul, Hastings, Janofsky & Walker LLP.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other law, rule, regulation, order, judgment,
decree, ordinance, policy or directive, including those entered, issued, made,
rendered or required by any court, administrative or other governmental body,
agency or authority, or any arbitrator applicable to the Company.

 

1

--------------------------------------------------------------------------------


 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Purchase Price” means $9.25.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Purchasers, in the
form of Exhibit B hereto.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock which are being purchased by and
issued to the Purchasers pursuant to this Agreement.

 

“Subsidiary” means any subsidiary of the Company that would be required to be
listed on Exhibit 21 to the Company’s Annual Report on Form 10-K.

 

“Trading Day” means (a) any day on which the Common Stock is traded on its
primary Trading Market, or (b) if the Common Stock is not then listed or quoted
on any national securities exchange, market or trading or quotation facility,
then a day on which trading occurs on the New York Stock Exchange (or any
successor thereto).

 

“Trading Market” means New York Stock Exchange or any other national securities
exchange, market or trading or quotation facility on which the Common Stock is
then listed or quoted.

 

“Transaction Documents” means this Agreement, the Shares, the Registration
Rights Agreement, and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

ARTICLE II
PURCHASE AND SALE

 

2.1                                 Closing. Subject to the terms and conditions
set forth in this Agreement, at the Closing the Company shall issue and sell to
the Purchasers, and each Purchaser shall, severally and not jointly, purchase
from the Company the Shares set forth next to such Purchaser’s names on the
investor allocation table attached hereto as Exhibit A (the “Investor Allocation
Table”). The Closing shall take place via facsimile immediately following the
satisfaction or waiver of the conditions set forth in Article V of this
Agreement, or at such other location or time as the parties may agree; provided
that original certificates representing the Shares shall be delivered via
overnight carrier to the Purchasers.

 

2

--------------------------------------------------------------------------------


 

2.2                                 Closing Deliveries.

 

(a)  At the Closing, the Company shall deliver or cause to be delivered to each
Purchaser, the following:

 

(i)                                     one or more stock certificates
evidencing the number of Shares indicated next to such Purchaser’s name in the
Investor Allocation Table, registered in the name of such Purchaser;

 

(ii)                                  the legal opinion of Company Counsel, in
the form of Exhibit C hereto, executed by such counsel and delivered to the
Purchasers (the “Company Counsel Opinion”); and

 

(iii)                               a Registration Rights Agreement duly
executed by the Company.

 

(b)  At the Closing, each Purchaser shall deliver or cause to be delivered to
the Company, the following:

 

(i)                                     an amount equal to the product of the
number of Shares indicated next to such Purchaser’s name on the Investor
Allocation Table multiplied by the Purchase Price; and

 

(ii)                                  a Registration Rights Agreement duly
executed by such Purchaser.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1                                 Representations and Warranties of the
Company. The Company hereby makes the following representations and warranties
to the Purchasers:

 

(a)  (i)  Except as disclosed on Schedule 3.1(a)(i), July 1, 2004, the Company
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Securities Act and the Exchange Act (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents (other than exhibits to such
documents) incorporated by reference therein, being hereinafter referred to
herein as the (“SEC Documents”), or has timely filed for a valid extension of
such time of filing and has filed any such SEC Documents prior to the expiration
of any such extension. Except as disclosed on Schedule 3.1(a)(i) or as described
in the Current Report on Form 8-K filed by the Company on February 2, 2006, as
of their respective dates, the SEC Documents complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  Except as disclosed on
Schedule 3.1(a)(ii) or as described in the Current Report on Form 8-K filed by
the Company on February 2, 2006, as of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the Commission with respect thereto. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles, consistently applied (“GAAP”), during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes, normal year-end
adjustments or may be condensed or summary statements) and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments). Except as
set forth in the financial statements of the Company included in the SEC
Documents or on Schedule 3.1(a)(ii), the Company has no liabilities, contingent
or otherwise, which individually have had or could reasonably be expected to
result in a Material Adverse Effect, other than (i) liabilities incurred in the
ordinary course of business subsequent to June 30, 2004, and (ii) obligations
under contracts and commitments incurred in the ordinary course of business and
not required under generally accepted accounting principles to be reflected in
such financial statements.

 

(iii)                               The Company has established and maintains
disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the Exchange Act). Such disclosure controls and
procedures:  (A) are designed to ensure that material information relating to
the Company and its Subsidiaries is made known the Company’s principal executive
officer and its principal financial officer by others within those entities,
particularly during the periods in which the Company’s reports and filings under
the Exchange Act are being prepared, (B) have been evaluated for effectiveness
as of the end of the most recent annual period reported to the Commission, and
(C) except as set forth on Schedule 3.1(a)(iii), are effective to perform the
functions for which they were established.

 

(b)  Schedule 3.1(b) includes a list of all Subsidiaries of the Company. Each of
the Company and the Subsidiaries is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not,
individually or in the aggregate: (i) adversely affect the legality, validity or
enforceability of any Transaction Document, (ii) have or reasonably be expected
to result in a material adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) adversely impair the Company’s ability
to perform fully on a timely

 

4

--------------------------------------------------------------------------------


 

basis its obligations under any of the Transaction Documents (any of (i),
(ii) or (iii), a “Material Adverse Effect”).

 

(c)  The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by each of the Transaction
Documents and otherwise to carry out its obligations thereunder. The execution
and delivery of each of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated thereby have been duly
authorized by all necessary corporate action on the part of the Company and no
further action is required by the Company, or its stockholders. Each of the
Transaction Documents has been (or upon delivery at the Closing will be) duly
executed by the Company and, when delivered in accordance with the terms hereof
and assuming the applicable Transaction Documents constitute the legal, valid
and binding agreement of each other party thereto other than the Company, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms.

 

(d)  As of the date hereof, the authorized capital stock of the Company consists
of 30,000,000 shares of Common Stock, of which 14,600,004 shares are issued and
outstanding, and 942,980 shares are held by the Company as treasury shares, and
500,000 shares of preferred stock, $.10 par value, 15,000 of which are
designated as Series A-1 Cumulative Convertible Preferred Stock, and all of
which are issued and outstanding. All of such outstanding shares of Common Stock
are duly authorized, validly issued, fully paid and nonassessable. The Shares
have been duly authorized and when issued pursuant to the terms hereof will be
validly issued, fully paid and nonassessable and will not be subject to any
encumbrances, preemptive rights or any other similar contractual rights of the
stockholders of the Company or any other Person. No shares of capital stock of
the Company are subject to preemptive rights or any other similar rights of the
stockholders of the Company or any other Person or any liens or encumbrances
imposed through the actions or failure to act of the Company. As of the date
hereof, the Company had outstanding options to purchase 2,917,270 shares of
Common Stock, as well as options to purchase 412,630 shares of Common Stock that
may be issued, under its Restated Stock Option Plan. As of the date of this
Agreement, except to the extent described in the preceding sentence and
Schedule 3.1(d), (i) there are no outstanding options, warrants, scrip, rights
to subscribe for, puts, calls, rights of first refusal, agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Company or any of its Subsidiaries, or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock, (ii) there are no agreements
or arrangements under which the Company or any of its Subsidiaries is obligated
to register the sale of any of its or their securities under the Securities Act
(except the Registration Rights Agreement) and (iii) there are no anti-dilution
or price adjustment provisions contained in any security issued by the Company
(or in any agreement providing rights to security holders) that will be
triggered by the issuance of the Shares. Except as may be described in any
documents which have been publicly filed by any of the Company’s stockholders,
to the Company’s knowledge, there are no agreements between the Company’s
stockholders with respect to the voting or transfer of the Company’s capital
stock.

 

(e)  The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions

 

5

--------------------------------------------------------------------------------


 

contemplated thereby do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) subject to obtaining the Required Approvals (as defined below), conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to any Person any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or could reasonably be expected to result in a Material Adverse Effect.

 

(f)  Except as set forth on Schedule 3.1(f), neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the filing with the Commission of any
registration statement pursuant to the Registration Rights Agreement, (ii) the
application(s) to each Trading Market for the listing of the Shares for trading
thereon in the time and manner required thereby and (iii) applicable Blue Sky
filings (collectively, the “Required Approvals”).

 

(g)  Except as set forth on Schedule 3.1(g) there is no action, suit, inquiry,
notice of violation, proceeding or investigation pending or, to the knowledge of
the Company, threatened against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an “Action”) which: (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or (ii) could, if there were an unfavorable decision, individually or
in the aggregate, have or result in a Material Adverse Effect.

 

(h)  Assuming the accuracy of the representations and warranties of the
Purchasers set forth herein, the offer, issuance and sale of the Shares to the
Purchasers as contemplated hereby are exempt from the registration requirements
of the Securities Act. Neither the Company nor any Person acting on the
Company’s behalf has sold or offered to sell or solicited any offer to buy the
Shares by means of any form of general solicitation or advertising. The offer,
sale and issuance of the Common Stock to the Purchasers pursuant to this
Agreement will not be integrated with any other past or current offer, sale and
issuance of the Company’s securities under the Securities Act or any regulations
of any exchange or automated quotation system on which any of the securities of
the Company are listed or designated or for purposes of any stockholder approval
provision applicable to the Company or its securities.

 

6

--------------------------------------------------------------------------------


 

(i)  Except with respect to the transactions contemplated hereby and by each of
the other Transaction Documents and except as disclosed in the SEC Documents or
in Schedule 3.1(i), since July 1, 2004 (i) the Company and each of its
Subsidiaries has conducted its business only in the ordinary course, consistent
with past practice, and since that date, no changes have occurred which have had
or could reasonably be expected to result in a Material Adverse Effect; and
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected on the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission.

 

(j)                                     The Company and each of its Subsidiaries
owns or possesses the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, copyrights,
trademarks, trademark applications, service marks, service names, trade names
and copyrights (“Intellectual Property”) necessary to enable it to conduct its
business as now operated (and, to the Company’s knowledge, as presently
contemplated to be operated in the future); there is no claim or Action by any
Person pertaining to, or proceeding pending, or to the Company’s knowledge
threatened, which challenges the right of the Company or of a Subsidiary with
respect to any Intellectual Property necessary to enable it to conduct its
business as now operated and the Company’s or its Subsidiaries’ current products
and processes do not infringe on any Intellectual Property or other rights held
by any Person, except where any such infringement would not have or could not
reasonably be expected to result in a Material Adverse Effect.

 

(k)                                  The Company and each of its Subsidiaries
has made or filed all federal, state and foreign income and all other tax
returns, reports and declarations required to be filed by any jurisdiction to
which it is subject and has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith by
appropriate proceedings and has set aside on its books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply. Except as set forth in
Schedule 3.1(k), there are no unpaid taxes owed by the Company or any of its
Subsidiaries claimed to be due by the taxing authority of any jurisdiction, and
the officers of the Company know of no basis for any such claim. The Company has
not executed a waiver with respect to the statute of limitations relating to the
assessment or collection of any foreign, federal, state or local tax.

 

(l)                                     The Company and each of its Subsidiaries
is in possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, “Permits”), except where the failure
to have any such Permit has not had or could not reasonably be expected to
result in a Material Adverse Effect, and there is no Action pending or, to the
knowledge of the Company, threatened regarding suspension or cancellation of any
of the Permits. Neither the Company nor any of its Subsidiaries is in conflict
with, or in default or violation of, any of the Permits, except for any such
conflicts, defaults or violations which, individually or in the aggregate, has
not had or could not reasonably be expected to result in a Material Adverse
Effect.

 

7

--------------------------------------------------------------------------------


 

(m)                               Since July 1, 2004, except as set forth in any
SEC Document, no event has occurred or, to the knowledge of the Company,
circumstance exists that (with or without notice, lapse of time or both):
(a) may constitute or result in a violation by the Company or any of its
Subsidiaries, or a failure on the part of the Company or its Subsidiaries to
comply with, any Legal Requirement; or (b) may give rise to any obligation on
the part of the Company or any of its Subsidiaries to undertake, or to bear all
or any portion of the cost of, any remedial action of any nature in connection
with a failure to comply with any Legal Requirement, except in either case for
any event or circumstance that has not had or could not reasonably be expected
to result in a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries has received any notice or other communication from any regulatory
authority or any other Person, nor does the Company have any knowledge
regarding: (x) any actual, alleged, possible or potential violation of, or
failure to comply with, any Legal Requirement, or (y) any actual, alleged,
possible or potential obligation on the part of the Company or any of its
Subsidiaries to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature in connection with a failure to comply with any
Legal Requirement, except in either case that has not had or could not
reasonably be expected to have a Material Adverse Effect.

 

(n)                                 Except as set forth on Schedule 3.1 (n), no
transaction has occurred between or among the Company, any of the Subsidiaries
and their Affiliates, officers or directors or any Affiliate or Affiliates of
any such officer or director that is required to have been described under
applicable securities laws in its Exchange Act filings and is not so described
in such filings.

 

(o)                                 Except as set forth on Schedule 3.1(o), the
Company is, and has reason to believe that for the foreseeable future it will
continue to be, in compliance with all applicable rules of the New York Stock
Exchange, including all listing and corporate governance requirements. Except as
set forth on Schedule 3.1(o), the Company has not, at any time since January 1,
2005, received notice from the New York Stock Exchange that the Company is not
in compliance with the listing or maintenance requirements thereof and to the
knowledge of the Company, no circumstances exist that would be reasonably likely
to cause the Company to fail to be in compliance with the listing or maintenance
requirements of the New York Stock Exchange. The issuance and sale of the Shares
under the Agreement does not contravene the rules and regulations of the New
York Stock Exchange, and no approval of the stockholders of the Company
thereunder is required for the Company to issue the Shares as contemplated by
this Agreement.

 

(p)                                 “Environmental Laws” shall mean,
collectively, all Legal Requirements, including any federal, state, local or
foreign statute, laws, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials. Except as set forth on Schedule 3.1(p), (i) the
Company and its Subsidiaries have complied and are in

 

8

--------------------------------------------------------------------------------


 

compliance with all applicable Environmental Laws; (ii) without limiting the
generality of the foregoing, the Company and its Subsidiaries have obtained,
have complied, and are in compliance with all Permits that are required pursuant
to Environmental Laws for the occupation of their respective facilities and the
operation of their respective businesses; (iii) none of the Company or its
Subsidiaries has received any written notice, report or other information
regarding any actual or alleged violation of Environmental Laws, or any
liabilities or potential liabilities (including fines, penalties, costs and
expenses), including any investigatory, remedial or corrective obligations,
relating to any of them or their respective facilities arising under
Environmental Laws, nor, to the knowledge of the Company is there any factual
basis therefor; (iv) there are no underground storage tanks, polychlorinated
biphenyls, urea formaldehyde or other hazardous substances (other than small
quantities of hazardous substances for use in the ordinary course of the
operation of the Company’s and its Subsidiaries’ respective businesses, which
are stored and maintained in accordance and in compliance with all applicable
Environmental Laws), in, on, over, under or at any real property owned or
operated by the Company and/or its Subsidiaries; (v) there are no conditions
existing at any real property owned or occupied by the Company or any of its
Subsidiaries or with respect to the Company or any of its Subsidiaries that
require remedial or corrective action, removal, monitoring or closure pursuant
to the Environmental Laws and (vi) to the knowledge of the Company, neither the
Company nor any of its Subsidiaries has contractually, by operation of law, or
otherwise amended or succeeded to any liabilities arising under any
Environmental Laws of any predecessors or any other Person.

 

(q)                                 Except as set forth on Schedule 3.1(q), or
for any lien for current taxes not yet due and payable or which are being
contested in good faith and by appropriate proceedings, the Company and its
Subsidiaries have good and marketable title to all real property and all
personal property owned by them. Any leases of real property and facilities of
the Company and its Subsidiaries are valid and effective in accordance with
their respective terms.

 

(r)                                    The Company is not, and upon the issuance
and sale of the Shares as contemplated by this Agreement will not be, an
“investment company” as defined under the Investment Company Act of 1940
(“Investment Company”). The Company is not controlled by an Investment Company.
The Company is not a United States real property holding company, as defined
under the Internal Revenue Code of 1986, as amended.

 

(s)                                  The Company has taken no action which would
give rise to any claim by any Person for brokerage commissions, transaction fees
or similar payments relating to this Agreement or the transactions contemplated
hereby.

 

(t)                                    The Common Stock is registered pursuant
to Section 12(g) of the Exchange Act, and the Company has taken no action
designed to, or which, to the knowledge of the Company, is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act.

 

(u)                                 Except as set forth on Schedule 3.1(u), the
Company and its Subsidiaries have insurance policies in full force and effect of
a type, covering such risks and in such amounts, and having such deductibles and
exclusions as are customary for conducting businesses and owing assets similar
in nature and scope to those of the Company and its

 

9

--------------------------------------------------------------------------------


 

Subsidiaries. The amounts of all such insurance policies and the risks covered
thereby are in accordance in all material respects with all material contracts
and agreements to which the Company and/or its Subsidiaries is a party and with
all applicable Legal Requirements. With respect to each such insurance policy: 
(i) the policy is valid, outstanding and enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws in effect that
limit creditors’ rights generally, equitable limitations on the availability of
specific remedies and principles of equity (regardless of whether such
enforcement is considered in a proceeding in law or in equity); (ii) neither the
Company nor any of its Subsidiaries is in breach or default with respect to its
obligations thereunder in any material respect; and (iii) no party to the policy
has repudiated, or given notice of an intent to repudiate, any provision
thereof.

 

(v)                                 The Company understands and confirms that
the Purchasers will rely on the representations and covenants of the Company
contained herein in effecting the transactions contemplated by this Agreement
and the other Transaction Documents. All representations and warranties provided
to the Purchasers including the disclosures in the Company’s Disclosure
Schedules attached hereto furnished by or on behalf of the Company, taken as a
whole are true and correct and do not contain any untrue statement of material
fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or its Subsidiaries or its or their
businesses, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

3.2                                 Representations and Warranties of the
Purchasers. Each Purchaser hereby, for itself and for no other Purchaser,
represents and warrants to the Company as follows:

 

(a)                                  If such Purchaser is an entity, such
Purchaser is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder. If such Purchaser is an entity, the purchase by
such Purchaser of the Shares hereunder has been duly authorized by all necessary
action on the part of such Purchaser. Each of this Agreement and the
Registration Rights Agreement has been (or upon delivery will be) duly executed
by such Purchaser, and when delivered by such Purchaser in accordance with the
terms hereof and assuming the applicable Transaction Documents constitute the
legal, valid and binding agreement of the Company, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms except as limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws that affect
creditors’ rights generally; (ii) equitable limitations on the availability of
specific remedies; and (iii) principles of equity. If such Purchaser is a
natural person, such Purchaser is of a legal age and capable to enter into and
execute this Agreement and the Registration Rights Agreement.

 

(b)                                 Such Purchaser is acquiring the Shares as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Shares

 

10

--------------------------------------------------------------------------------


 

or any part thereof, without prejudice, however, to such Purchaser’s right,
subject to the provisions of this Agreement and the Registration Rights
Agreement at all times to sell or otherwise dispose of all or any part of such
Shares pursuant to an effective registration statement under the Securities Act
or under an exemption from such registration and in compliance with applicable
federal and state securities laws. Such Purchaser is acquiring the Shares
hereunder in the ordinary course of its business. Such Purchaser does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.

 

(c)                                  At the time such Purchaser was offered the
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act. Such Purchaser has not been
formed solely for the purpose of acquiring the Shares.

 

(d)                                 Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment.

 

(e)                                  Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

 

(f)                                    Such Purchaser acknowledges that it has
reviewed the SEC Documents and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares;
(ii) access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.

 

(g)                                 Such Purchaser is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(h)                                 Such Purchaser understands and acknowledges
that: (i) the Shares are being offered and sold to it without registration under
the Securities Act in a private placement that is exempt from the registration
provisions of the Securities Act and (ii) the availability of such exemption,
depends in part on, and the Company will rely upon the accuracy and truthfulness
of, the foregoing representations and such Purchaser hereby consents to such
reliance.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1                                 Form D; Blue Sky Laws. Promptly upon
completion of the Closing and in any event within 15 days thereof, the Company
shall file with the Commission a Form D with

 

11

--------------------------------------------------------------------------------


 

respect to the Shares as required under Regulation D and each applicable state
securities commission and will provide a copy thereof to the Purchasers promptly
after such filing.

 

4.2                                 Expenses. At the Closing, the Company shall
reimburse the Purchasers for all reasonable expenses incurred by them in
connection with the negotiation, preparation, execution, delivery and
performance of this Agreement and the other Transaction Documents and their due
diligence review of the Company, including, without limitation, reasonable
attorneys’ fees and expenses, and out-of-pocket travel costs and expenses;
provided, however, that the amount of all such fees for which the Company shall
be liable shall not exceed $30,000 in the aggregate.

 

4.3                                 Listing. The Company will use its best
efforts to (i) maintain the listing and trading of the Common Stock on the New
York Stock Exchange or other securities exchange or automated quotation system
for so long as the Company qualifies for such listing under the rules and
regulations of the New York Stock Exchange or such other securities exchange or
automated quotation system and (ii) comply in all material respects with the
Company’s reporting, filing and other obligations under the rules and
regulations of the New York Stock Exchange or such other securities exchange or
automated quotation system.

 

4.4                                 Transfer Restrictions.

 

(a)                                  Shares may only be disposed of pursuant to
an effective registration statement under the Securities Act, to the Company or
pursuant to an available exemption from or in a transaction not subject to the
registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of Shares
other than pursuant to an effective registration statement or to the Company,
except as otherwise set forth herein, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act.
Notwithstanding the foregoing, the Company hereby consents to and agrees to
register on the books of the Company and with any transfer agent for the Shares
of the Company, without any such legal opinion, any transfer of Shares by a
Purchaser to an Affiliate of such Purchaser, provided that the transferee
certifies to the Company that it is an “accredited investor” as defined in
Rule 501(a) under the Securities Act and that it is acquiring the Shares solely
for investment purposes (subject to the qualifications hereof). As a condition
of transfer, any such transferee shall agree in writing to be bound by the terms
of this Agreement and shall have the rights of a Purchaser under this Agreement
and the Registration Rights Agreement.

 

(b)                                 The Purchasers agree to the imprinting, so
long as is required by this Section 4.4(b), of the following legend on the
Shares:

 

12

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED UNLESS (1) THERE IS
AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT COVERING SUCH
SECURITIES, OR (2) THE SALE IS MADE IN ACCORDANCE WITH RULE 144 OR ANOTHER
APPLICABLE EXEMPTION UNDER THE SECURITIES ACT.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to any holder of Shares if, unless otherwise
required by state securities laws, such Shares are sold pursuant to (i) an
effective Registration Statement under the Securities Act, (ii) Rule 144 or
(iii) another applicable exemption from registration under the Securities Act.

 

4.5                                 Furnishing of Information. As long as any
Purchaser owns Shares, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. Upon the request of any such Purchaser, the Company shall
deliver to such Purchaser a written certification of a duly authorized officer
as to whether it has complied with the preceding sentence. As long as any
Purchaser owns Shares, if the Company is not required to file reports pursuant
to such laws, it will prepare and furnish to the Purchasers and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Shares under Rule 144. The Company further covenants that
it will take such further action as any holder of Shares may reasonably request,
all to the extent required from time to time to enable such Person to sell such
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.

 

4.6                                 Integration. The Company shall not, and
shall use its best efforts to ensure that no Affiliate of the Company shall,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Shares in a manner that would require
the registration under the Securities Act of the sale of the Shares to the
Purchasers or that would require the Company to seek stockholder approval for
the issuance of the Shares under any stockholder approval provision applicable
to the Company.

 

4.7                                 Indemnification of the Purchasers. The
Company will indemnify and hold the Purchasers and their directors, officers,
shareholders, partners, employees and agents (each, a “Purchaser Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (i) any misrepresentation, breach or inaccuracy, or any
allegation by a third party that, if true, would constitute a breach or
inaccuracy, of any of the representations and warranties made by the Company in
this Agreement or in the other Transaction Documents, (ii) any breach by the
Company or any of its

 

13

--------------------------------------------------------------------------------


 

covenants contained in this Agreement or in the other Transaction Documents or
(iii) any litigation, investigation or proceeding instituted by any Person with
respect to this Agreement or the Shares (excluding, however, any such
litigation, investigation or proceeding which arises solely from the acts or
omissions of the Purchaser Party seeking indemnification or its Affiliates). The
Company will reimburse such Purchaser Party for its reasonable legal and other
expenses (including the cost of any investigation, preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred.

 

4.8                                 Commission Reports.

 

(a)                                  The Company will deliver to each Purchaser
promptly, but in any event no later than 5 business days after it files with the
Commission, to the extent not available on the EDGAR system, copies of the
quarterly and annual reports and of the information, documents and other
reports, if any, which the Company is required to file with the Commission
pursuant to Section 13 or 15(d) of the Exchange Act.

 

(b)                                 In the event the Company is not required to
furnish such reports to its stockholders pursuant to the Exchange Act, the
Company (at its own expense) shall cause its consolidated financial statements,
comparable to those which would have been required to appear in annual or
quarterly reports, to be delivered to each Purchaser.

 

4.9                                 Securities Matters. Not later than March 31,
2006, the Company shall file its Annual Report on Form 10-K with respect to its
fiscal year ended June 30, 2005. Thereafter, the Company shall file in a timely
manner all periodic reports which it is required to file with the Commission
pursuant to the Exchange Act and shall not terminate its status as an issuer
required to file period reports under the Exchange Act.

 

4.10                           Board Representation. As long as Federal
Partners, L.P. holds at least five percent (5%) of the outstanding capital stock
of the Company, the Company shall take such actions as shall be reasonably
necessary to ensure that Stephen Duff is elected as a director to fill the
vacancy resulting from the increase in the authorized number of directors of the
Company as provided in the following sentence. The Company agrees to increase
the number of the directors on its Board of Directors by one not later than
March 15, 2006.

 

4.11                           Payment of Taxes and Other Claims. The Company
will pay or discharge or cause to be paid or discharged, before the same shall
become delinquent, (a) all taxes, assessments and governmental charges levied or
imposed upon it or any of its Subsidiaries or upon the income, profits or
property of it or any of its Subsidiaries and (b) all lawful claims for labor,
materials and supplies which, in each case, if unpaid, could reasonably be
expected, by law, to become a material liability or lien upon the property of it
or any of its Subsidiaries; provided, however, that the Company shall not be
required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge or claim the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings and for which adequate
provision has been made or for which adequate reserved, to the extent required
under GAAP, have been taken.

 

14

--------------------------------------------------------------------------------


 

4.12                           Maintenance of Properties and Insurance.

 

(a)                                  The Company shall cause all material
properties owned by or leased by it or any of its Subsidiaries used or useful to
the conduct of its business or the business of any of its Subsidiaries to be
maintained and kept in normal condition, repair and working order and supplied
with all necessary equipment and shall cause to be made all necessary repairs,
renewals and replacements thereof, all as in its judgment may be reasonably
necessary, so that the business carried on in connection therewith may be
properly conducted at all times; provided, however, that nothing in this
Section 4.12 shall prevent the Company or any of its Subsidiaries from
discontinuing the use, operation or maintenance of any of such properties, or
disposing of any of them, if such properties are, in the reasonable and good
faith judgment of the Board of Directors of the Company or such Subsidiary, as
the case may be, no longer reasonably necessary in the conduct of their
respective businesses.

 

(b)                                 The Company shall provide or cause to be
provided, for itself and each of its Subsidiaries, insurance (including
appropriate self-insurance) against loss or damage of the kinds that, in the
reasonable good faith judgment of the Board of Directors of the Company, are
adequate and appropriate for the conduct of the business of the Company and such
Subsidiaries in a prudent manner, with reputable insurers or with the government
of the United States of America or an agency or instrumentality thereof, in such
amounts, with such deductibles and by such methods as shall be customary, in the
good faith judgment of the Board of Directors of the Company, for companies
similarly situated in the industry.

 

4.13                           Compliance with Laws. The Company will comply,
and will cause each of its Subsidiaries to comply, with all applicable statutes,
rules, regulations, orders and restrictions of the United States, all states and
municipalities thereof, and of any governmental department, commission, board,
regulatory authority, bureau, agency and instrumentality of the foregoing, in
respect of the conduct of their respective businesses and the ownership of their
respective properties, except for such noncompliances as are being contested in
good faith and by appropriate proceedings and except for such noncompliances as
could not in the aggregate reasonably be expected to have a Material Adverse
Effect.

 

4.14                           Use of Proceeds. The Company will use the
proceeds from the sale of the common stock to pay existing indebtedness of the
Company or for general corporate working capital purposes.

 

ARTICLE V
CONDITIONS TO CLOSING

 

5.1                                 Conditions Precedent to the Obligations of
the Purchasers. The obligation of each Purchaser to acquire Shares at the
Closing is subject to the satisfaction or waiver by such Purchaser, at or before
the Closing, of each of the following conditions:

 

(a)  Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(provided however that such materiality qualification shall only apply to
representations and warranties not otherwise qualified by materiality) as of the
date when made and as of the Closing Date as

 

15

--------------------------------------------------------------------------------


 

though made on and as of such date (except for representations and warranties
that speak of a specific date, which need only be true and correct as of such
date);

 

(b)  Performance. The Company and each other Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing;

 

(c)  Consents. Any consents or approvals required to be secured by the Company
for the consummation of the transactions contemplated by the Transaction
Documents shall have been obtained and shall be reasonably satisfactory to the
Purchaser.

 

(d)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;

 

(e)  Adverse Changes. Since the date of execution of this Agreement, there shall
have been no Material Adverse Effect, nor shall any event or series of events
shall have occurred that reasonably could be expected to have or result in a
Material Adverse Effect.

 

(f)  No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market.

 

(g)  Opinion. The Purchaser shall have received the Company Counsel Opinion,
dated as of the Closing Date.

 

5.2                                 Conditions Precedent to the Obligations of
the Company. The obligation of the Company to sell Shares at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:

 

(a)  Representations and Warranties. The representations and warranties of the
Purchasers contained herein shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though made on and as of
such date; and

 

(b)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VI
MISCELLANEOUS

 

6.1                                 Entire Agreement. The Transaction Documents,
together with the Exhibits and Schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, Exhibits and Schedules.

 

6.2                                 Notices. Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section prior to 5:30 p.m.
(New York City time) (with confirmation of transmission) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) (with confirmation of transmission) on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service (next day service specified), or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as follows:

 

If to the Company:

 

TRC Companies, Inc.

 

 

21 Griffin Road North

 

 

Windsor, Connecticut 06095

 

 

Attention: General Counsel and Chief Financial Officer

 

 

Telephone:

(860) 298-9692

 

 

Facsimile:

(860) 298-6291

 

 

 

If to a Purchaser:

 

To the address set forth under such Purchaser’s name on the signature
pages hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

To the extent that any funds shall be delivered to the Company by wire transfer,
unless otherwise instructed by the Company, such funds should be delivered in
accordance with the following wire instructions:

 

 

17

--------------------------------------------------------------------------------


 

6.3                                 Amendments; Waivers. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and each of the Purchasers or, in the case
of a waiver, by the party against whom enforcement of any such waiver is sought.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

6.4                                 Headings. The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

 

6.5                                 Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the parties and their successors and
permitted assigns. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Purchasers.

 

6.6                                 No Third-Party Beneficiaries. This Agreement
is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except that each Purchaser
Party is an intended third party beneficiary of Section 4.7 and may enforce the
provision of such Section.

 

6.7                                 Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware, without regard to the principles of
conflicts of law thereof. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto (including its affiliates,
agents, officers, directors and employees) hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If any party shall commence an action or
proceeding to enforce any provisions of a Transaction Document, then the
prevailing party in such action or proceeding shall be reimbursed by the
non-prevailing party for its attorneys fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

 

6.8                                 Survival. The covenants and representations
and warranties contained herein shall survive the Closing and the delivery of
the Shares until the three-year anniversary of the Closing Date.

 

6.9                                 Execution. This Agreement may be executed in
one or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall

 

18

--------------------------------------------------------------------------------


 

become effective when counterparts have been signed by each party and delivered
to the other parties, it being understood that all parties need not sign the
same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.10                           Severability. If any provision of this Agreement
is held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.

 

6.11                           Remedies. In addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, each of the Purchasers and the Company will be entitled to specific
performance under the Transaction Documents. The parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agrees to
waive in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

6.12                           Independent Nature of Purchasers’ Obligations and
Rights. The obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Document. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 

6.13                           Publicity. The Company and the Purchasers shall
have the right to review a reasonable period of time before issuing any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Purchasers, to make any press release with
respect to such transactions as is required by applicable law and regulations
(although the Purchasers shall be consulted by the Company in connection with
any such press release prior to its release and shall be provided with a copy
thereof and be given an opportunity to comment thereon). Notwithstanding the
foregoing, the Company shall file with the SEC a Form 8-K disclosing the
transactions herein within four (4) business days of the Closing Date and attach
the relevant agreements and instruments to either such Form 8-K or the first
Quarterly Report on Form 10-Q filed by the Company following the Closing Date,
and the Purchasers may make such filings as may be required under Section 16 of
the Exchange Act.

 

[SIGNATURE PAGES FOLLOW]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

TRC COMPANIES, INC.

 

 

 

 

 

By:

/s/ Martin H. Dodd

 

 

Name:  Martin H. Dodd

 

Title:  Senior Vice President

 

 

[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

20

--------------------------------------------------------------------------------


 

 

FEDERAL PARTNERS, L.P..

 

By Ninth Floor Corporation, its General Partner

 

 

 

 

 

By:

/s/ Stephen M. Duff

 

 

Name:

Stephen M. Duff

 

Title:

Treasurer

 

 

 

Address for Notice:

 

One Rockefeller Plaza, 1st Floor

 

New York, New York 10022

 

Telephone: (212) 977-3441

 

Facsimile: (212) 977-3424

 

 

 

With copies to:

 

Patterson, Belknap, Webb & Tyler LLP

 

1133 Avenue of the Americas

 

New York, New York 10036-6710

 

Attention: Jeffrey E. La Gueux, Esq.

 

Telephone: (212) 336-2684

 

Facsimile: (212) 336-2222

 

 

 

 

 

 

 

/s/ Peter R. Kellog

 

 

Peter R. Kellogg

 

 

 

 

/s/ Lee I. Kellogg

 

 

Lee I. Kellogg

 

 

 

 

 

 

 

/s/ Charles Kirkland Kellogg

 

 

Charles Kirkland Kellogg

 

 

 

 

Address for Notice:

 

48 Wall Street, 30th Floor

 

New York, NY 10005

 

21

--------------------------------------------------------------------------------


 

Exhibits:

 

A                                      Investor Allocation Table

B                                        Form of Registration Rights Agreement

C                                        Form of Opinion of Company Counsel

 

22

--------------------------------------------------------------------------------


 

Exhibit A

 

Investor Allocation Table

 

NAME

 

SHARES

 

 

 

 

 

Federal Partners

 

1,081,081

 

 

 

 

 

Peter R. Kellogg

 

381,081

 

 

 

 

 

Lee I. Kellogg

 

350,000

 

 

 

 

 

Charles Kirkland Kellogg

 

350,000

 

 

23

--------------------------------------------------------------------------------